DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1-4, 7-11, 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu et al (US 20160197659 A1, hereinafter referred to as Yu).
		Re claim 1, Yu teaches a method for managing beam groups, applicable to a base station (Fig. 1, Abstract), the method comprising:
	(i) assigning a plurality of beams into at least one beam group (beam groups 0-5 shown in Fig. 1) (Fig. 1, Fig. 5-6, Par 0042-0044, Par 0085-0087, Par 0091);
	(ii) transmitting downlink transmission content to a terminal (transmitting reference signal to a terminal) via at least one beam of the at least one beam group carrying the downlink transmission content (beam within a beam group used for sending reference signal) (Fig. 2-4, Fig. 7, Par 0045, Par 0048-0052, Par 0056-0059, Par 0062-0065, Par 0094-0099); and
	(iii) informing the terminal of parameter information (configuration information) of the at least one beam of the at least one beam group (transmitting configuration information for reference signals) (Fig. 2-4, Fig. 7, Par 0045, Par 0048-0052, Par 0062-0065, Par 0094-0099).
		Claim 8 recites a base station performing the steps recited in claim 1 and thereby, is rejected for the reasons discussed above with respect to claim 1.
		Re claims 2, 9, Yu teaches to assign a total coverage area of the base station into a preset number of partial coverage areas (dividing a cell into 5/6 partial coverage areas, Fig. 1, Fig. 5-6); and take beams within the same partial coverage area as one beam group (beam groups 0-5 shown in Fig. 1, beam groups 0-4 shown in Fig. 5-6) (Fig. 1, Fig. 5-6, Par 0040, Par 0042-0044, Par 0085-0087, Par 0091). 
		Re claims 3, 10, Yu teaches to inform the terminal of the parameter information of the at least one beam of the at least one beam group (configuration information for reference signals) through a primary synchronization signal, a secondary synchronization signal, a physical broadcast channel (broadcasting configuration information for reference signals), a beam reference signal (reference signal including scrambled beam group ID), a third synchronization signal, and a mobility/measurement reference signal in new radio (NR), and one or more signals in system information (transmitting configuration information for reference signals through SIB, MIB), or relative positions of time-frequency resources between the above one or more signals (Fig. 2-4, Fig. 7, Par 0045, Par 0048-0052, Par 0062-0065, Par 0094-0099).
		Re claims 4, 11, Yu teaches to inform the terminal of the parameter information of the at least one beam of the at least one beam group (configuration information for reference signals) through a primary synchronization signal, a secondary synchronization signal, a physical broadcast channel (broadcasting configuration information for reference signals), a beam reference signal (reference signal including scrambled beam group ID), a third synchronization signal, and a mobility/measurement reference signal in new radio (NR), and one or more signals in system information (transmitting configuration information for reference signals through SIB, MIB), or relative positions of time-frequency resources between the above one or more signals (Fig. 2-4, Fig. 7, Par 0045, Par 0048-0052, Par 0062-0065, Par 0094-0099).
		Re claims 7, 14, Yu teaches that a partial coverage area corresponding to each beam group of all base stations on the same carrier frequency is consistent (The coverage area of a cell is divided into 5/6 partial coverage areas based on the coverage angle. Therefore, the partial coverage areas are consistent irrespective of the carrier frequency) (Fig. 1, Fig. 5-6, Par 0040, Par 0042-0044, Par 0085-0087, Par 0091).



Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 5, 6, 12, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yu as applied to claims 1 and 8 above and further in view of Kim (US 20150282122 A1, hereinafter referred to as Kim).
		Re claims 5, 12, Yu does not explicitly disclose that the parameter information comprises at least one of received signal strength deviation values or received signal quality deviation values, and the at least one of the received signal strength deviation values or the received signal quality deviation values are the same on the same carrier frequency.
		Kim teaches that the parameter information comprises at least one of received signal strength deviation values or received signal quality deviation values (threshold value of the beam bitmap), and the at least one of the received signal strength deviation values or the received signal quality deviation values are the same on the same carrier frequency (threshold value of the beam bitmap is fixed) (Fig. 2, Fig. 5-6, Par 0057-0059, Par 0067-0072).
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Yu by including the step that the parameter information comprises at least one of received signal strength deviation values or received signal quality deviation values, and the at least one of the received signal strength deviation values or the received signal quality deviation values are the same on the same carrier frequency, as taught by Kim for the purpose of grouping plurality of beams formed by a plurality of antennas and providing beam group based feedback to schedule a mobile station in a MIMO system supporting beamforming, as taught by Kim (Par 0010, Par 0014).
		Re claims 6, 13, Yu teaches that the parameter information further comprises a beam-group identifier (configuration information on the reference signals includes beam group ID) (Fig. 1, Fig. 5-7, Par 0048-0052, Par 0062-0066, Par 0094-0095).
		












Conclusion

		Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARUN UR R CHOWDHURY whose telephone number is (571)270-3895. The examiner can normally be reached Monday-Friday 9AM-5PM.
		Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
		Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/HARUN CHOWDHURY/Examiner, Art Unit 2473